COLEMAN, Justice.
In denying certiorari in the instant case we are not to be understood as departing from any holding in Hill Realty Co. v. City of Mountain Brook, 276 Ala. 191, 160 So. 2d 475. See opinion delivered this day in Ex parte Jones In Re: Jones v. City of Huntsville, 288 Ala. 242, 259 So.2d 288 (Ms.).
The Court of Appeals has said:
“This court is bound by the latest utterances of the Supreme Court, and a very careful examination of the facts in the instant case convinces us that it was a question for the jury to determine who was the employer of the plaintiff at the time of the injury.” Sloss-Sheffield Steel & Iron Co. v. Dean, 17 Ala.App. 253, 254, 84 So. 419, 420.
*732“It is evincingly clear that the authorities from the Supreme Court are not in accord as to the propriety of the refusal of the charge in question. Certainly a majority of them do not disapprove it.
“As we view our task, we must look to the last word of the Supreme Court. Title 13, § 95, Code 1940. ...” Sanford v. State, 37 Ala.App. 603, 604, 75 So.2d 109, 110.
Writ Denied.
HEFLIN, C. J., and LAWSON, MERRILL, HARWOOD, BLOODWORTH, MADDOX and McCALL, JJ., concur.